IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41518

STATE OF IDAHO,                                  )       2014 Unpublished Opinion No. 526
                                                 )
       Plaintiff-Respondent,                     )       Filed: May 28, 2014
                                                 )
v.                                               )       Stephen W. Kenyon, Clerk
                                                 )
TODD DOUGLAS KERR,                               )       THIS IS AN UNPUBLISHED
                                                 )       OPINION AND SHALL NOT
       Defendant-Appellant.                      )       BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Abel J. Thomas, Legal Intern,
       Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Todd Douglas Kerr pled guilty to lewd conduct with a minor under sixteen, I.C. § 18-
1508, and sexual abuse of a child under sixteen, I.C. § 18-1506. In exchange for his guilty pleas,
additional charges were dismissed. The district court sentenced Kerr to concurrent unified terms
of twenty-five years, with minimum periods of confinement of ten years. Kerr filed an I.C.R 35
motion, which the district court denied. Kerr appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the

                                                1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Kerr’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Kerr’s Rule 35
motion is affirmed.




                                               2